In a support proceeding pursuant to article 4 of the Family Court Act, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County, dated February 4, 1980, as granted the petitioner an upward modification of the child support provided in the parties’ separation agreement. Order reversed insofar as appealed from, on the law, without costs or disbursements, and the petition for increased support is dismissed. Neither a significant increase in the supporting spouse’s income, nor the generalized claim that the children’s needs have increased as they have matured and/or because of inflation, warrants an upward modification of the support fixed in a separation agreement (see Matter of Gould v Hannan, 44 NY2d 932; Matter of Boyce v Gumbiner, 68 AD2d 862; cf. Matter of Covington v Clavin, 70 AD2d 592). Petitioner may not be heard to complain that the increase in the cost of certain items of support was unanticipated at the time that the parties’ separation agreement was executed (see Matter of Klein v Sheppard, 52 AD2d 532 [wherein the agreement *596provided for increases based on the consumer price index]). Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.